Citation Nr: 0944751	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gallbladder disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1977 to June 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran is currently seeking service connection for a 
gallbladder disorder.  The Veteran maintains that within a 
year of his separation for military service his gallbladder 
was removed, and such removal was (i) the result of a chronic 
condition that developed during his military service and/or 
(ii) a presumptive gallbladder disorder, as defined in 
38 C.F.R. § 3.309(a).  This forms the basis of the Veteran's 
present appeal. 

Though a June 1988 service treatment record is the only in 
service record of any complaints of abdominal pain, upon the 
Veteran's separation in June 2006, there is extensive medical 
evidence of a gallbladder disorder.  A January 2007 private 
treatment record indicates that the Veteran reported a 
history of abdominal pain, which began "over the past few 
months."  A private radiology report, dated in the same 
month, shows that the Veteran had an abnormal gallbladder.  
In March 2007, the Veteran had his gallbladder removed, at a 
private hospital, and was diagnosed with symptomatic 
gallbladder disease and biliary dyskinesia.  A private follow 
up pathology report, dated in April 2007, ultimately 
diagnosed the Veteran with chronic choleystitis of the 
gallbladder.  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  The medical evidence currently of record is 
insufficient to allow the Board to properly evaluate the 
Veteran's service connection claim, as it is unclear if the 
gallbladder disorder diagnosed after service had its onset in 
service or if the Veteran was diagnosed with a presumptive 
gallbladder disorder within the scope of 38 C.F.R. 
§ 3.309(a).  As the Board finds that the medical evidence of 
record is not adequate, the record must be supplemented by an 
appropriate examination.  Assistance by VA includes obtaining 
a medical opinion when such an opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2007).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991);  Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
a VA examination to determine the precise 
nature and etiology of any gallbladder 
disorder.  The claims file should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.

The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and should specifically 
comment as to the likelihood that any 
currently found gallbladder disorder had 
its onset during the Veteran's military 
service or is in any way related to his 
military service.

The examiner should also indicate whether 
any gallbladder disorder diagnosed within 
a year of the Veteran's separation from 
military service in June 2006, was 
manifested by calculi of the gallbladder, 
or caused by such condition.  

If any tests are necessary, they should be 
performed and all findings reported in 
detail.  A complete rationale for any 
opinion expressed should be provided.  If 
the examiner concludes that an opinion 
cannot be offered without a resort to 
speculation, it should be indicated.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


